DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amended specification filed on 06/03/2021 has been accepted by the examiner.
Claim Rejections - 35 USC § 112
The amended claims filed on 06/03/2021 have overcome the 112(b) rejections, and therefore all 112(b) rejections have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 5, 7-9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krief (US 20150241336 A1) in view of Ludwig (DE 3609275 A1)(all references to Ludwig correlate to the English translation previously provided) and Martin (US 5715856 A).
Regarding claim 1, Krief discloses a milking system for milking a dairy animal (Paragraph [0001]) comprising: 

a measuring chamber directly connected to the milking cup (Figure 1, Paragraph [0040]; milk meter 30 connected to teat cup 10 by milk line 20) for at least temporarily containing the obtained milk and provided with a milk inflow opening which is in flow communication with the a first milk outflow opening (Figure 1; milk line 20 flows out of teat cup and flows into milk meter 30), a second milk outflow opening (Figure 1; milk line 20 continues to flow out of the bottom of milk meter 30), a vacuum outlet which is connectable to a reduced-pressure pump (vacuum is implicit and necessary device in an automatic milking system) and a sensor device for measuring a property of the milk in the measuring chamber (Figure 1, Paragraph [0040]; optical/color sensor 40);
wherein a flow path of the milk runs from the first milk outflow opening via the milk inflow opening through the measuring chamber to the second milk outflow opening (Figure 1; flow path runs from teat cup 10, through milk line 20, into milk meter 30, and out of the bottom through milk line 20); 
wherein the sensor device comprises an optical sensor device (Figure 1, Paragraph [0040]; optical/color sensor 40) having a plurality of optical sensor elements and at least one light source configured to shine light via at least a part of the milk onto the sensor elements and to generate sensor signals therein (Figure 2, Paragraphs [0041], [0043], and [0044],; emitter 410 and detector 420 with detector elements 421), further comprising a control unit which is configured to process the sensor signals into values of at least two different parameters of the milk in the measuring chamber (Figure 2, Paragraph [0041] and [0043]; controller 80); 
wherein the parameters comprise at least one of a content of a milk component and a color (Paragraph [0001]; detects contaminants and milk color).
Krief does not disclose the measuring chamber being rigidly connected to the milking cup, a vacuum outlet separate from the second milk outflow opening which is connectable to a reduced-pressure pump, and the sensor device measuring a milk level in the measuring chamber. 
Ludwig teaches a milking apparatus wherein a milking cup being rigidly connected to a measuring chamber (Ludwig: Figure 1, Paragraph [0024]; teat cup 3, measuring apparatus 9, being connected "as close as possible" which would mean a direct, rigid connection; Figure 1 also depicts a direct and rigid connection between teat cup 3 and measuring apparatus 9). A milk level sensor (Figure 1; electrodes 13 and 15) for measuring milk level in the measuring chamber (Paragraph [0023] lines 237-238 and Paragraph [0025] lines 5-6).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teachings of Krief and incorporated the rigid connection and milk level measurement as taught by Ludwig. The rigid connection provides a short, unimpeded path for the milk to flow through so that the milk level in the measuring vessel does not distort the actual milk flow from the teat (Ludwig: Paragraph [0024] lines 247-249). The milk level measurement provides a way to control and maintain a steady milk flow and milk level through the measuring vessel so as not to overflow the vessel or leave the vessel empty.
Martin teaches a milking apparatus flow control device wherein a vacuum outlet separate from the second milk outflow opening which is connectable to a reduced-pressure pump (Figure 1, Abstract; an outlet 12 for connecting to a vacuum pump, an outlet 14 for the milk to flow out through).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teachings of Krief and incorporated the separate outlet for the vacuum connection as taught by Martin in order to avoid milk from being sucked into the vacuum line and to remove as much air as possible from inside the chamber.
Regarding claim 2, Krief as modified above teaches wherein, during milking, the second milk outflow opening is located on the an underside of the measuring chamber (Figure 1, milk line 20 leaving the underside of milk meter 30).
Regarding claim 3, Krief as modified above does not teach a controllable closure means for the measuring chamber.
Ludwig teaches a controllable closure means for the measuring chamber (Ludwig: Figure 1; flap 17), wherein the control unit (Ludwig: Paragraph [0025] lines 264-269) is configured to control the closure means on the a basis of a milk level in the measuring chamber (Ludwig: Paragraph [0025] lines 257-259), in such a way that the closure means is opened if a milk level increases or exceeds a predetermined upper threshold, and is closed if a milk level decreases or falls below a predetermined lower threshold (Ludwig: Paragraph [0025] lines 264-269 and Paragraph [0025] lines 257-259).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teachings of Krief and incorporated the closure means as taught by Ludwig in order to provide a way to control the flow of milk through the measuring vessel to ensure that the vessel does do overflow or completely empty which could impact the efficiency of the milking process.
Regarding claim 4, the modified reference teaches the limitations of claim 3 and further Ludwig teaches wherein the closure means is a valve (Ludwig: Figure 1; flap 17), wherein the control unit or closure control unit is configured to adjust the passage opening of the valve on the basis of a milk level in the measuring chamber (Ludwig: Paragraph [0025] lines 264-269 and Paragraph [0025] lines 257-259).
Regarding claim 5, Krief as modified above teaches wherein the sensor device comprises an array of optical sensor elements (Krief: Figure 2 and 3, Paragraph [0044], detector 420 mounted on PCB 430 with detector elements 421).
Regarding claim 7, Krief as modified above teaches wherein the sensor elements have different wavelength sensitivity (Krief: Figure 3, Paragraph [0037] and Paragraph [0044]; four types of detector elements 421).
Regarding claim 8, Krief as modified above teaches wherein the plurality of optical sensor elements comprise at least two of the same sensor elements (Krief: Figure 3, Paragraph [0044]; at least two R, G, B, and W detector elements can be seen)
Regarding claim 9, Krief as modified above teaches wherein a plurality of the sensor elements extend over substantially a height of the measuring chamber (Krief: Figures 1 and 2; optical/color sensor 40 extends vertically along the height of the milk meter 30).
Regarding claim 11, Krief as modified above teaches wherein the control unit is configured to detect and/or distinguish between particles in the milk (Krief: Paragraph [0002]; detects contaminants such as blood, puss, etc.) by evaluating a wavelength-, position- and/or time dependency of the sensor signals from the plurality of sensor elements (Krief: Paragraphs [0047]-[0048]; uses wavelengths detected by sensors and a formula to determine whether there is a significant change, examples shown in Table 1).
Regarding claim 16, Krief as modified above teaches wherein the plurality of optical sensor elements are an array of sensor elements and the at least two of the same sensor elements are arranged along the flow path (Krief: Figures 1 and 2; detector 420 and detector elements 421 of at least two R, G, B, and W detector elements are vertically disposed along the flow path through milk meter 30).
Regarding claim 18, Krief as modified above teaches wherein the particles are flakes or air bubbles (Krief: Paragraph [0002]; detects contanimants such as blood, puss, etc. which as mastitis related particles/flakes).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krief (US 20150241336 A1) in view of Ludwig (DE 3609275 A1) and Martin (US 5715856 A) as applied to claim 1 above, and further in view of Jenkins et al. (GB 2154007 A).
Regarding claim 14, the modified reference teaches the limitations of claim 4 and further Ludwig teaches wherein the valve (Ludwig: Figure 1; flap 17) comprises a proportional valve with a variably adjustable passage opening, and wherein the control unit or closure control unit is configured to adjust the passage opening of the proportional valve on the basis of a milk level in the measuring chamber (Ludwig: Paragraph [0025] lines 264-269 and Paragraph [0025] lines 257-259).
Ludwig does not teach that the valve is adjusted in such a way that the milk level is kept substantially constant.
Jenkins teaches a flow measuring system used for fluids, which could be milk, with a valve and a measuring vessel (Jenkins: Figure 1; valve VI and vessel El) wherein the valve is adjusted in such a way that the milk level is kept substantially constant (Jenkins: Page 2 lines 35-56).
It would have been obvious for a person having ordinary skill before the effective filing date to have modified the teachings of Krief in view of Ludwig and incorporated the constant milk level of Jenkins in order to avoid mixing milk and air which occurs when filling up an initially empty vessel (Jenkins: Page 1 lines 7-25).
Claims 6, 10, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krief (US 20150241336 A1) in view of Ludwig (DE 3609275 A1) and Martin (US 5715856 A) as applied to claim 1 above, and further in view of Van den Berg et al. (EP 1000535 A1).
Regarding claim 6, Krief as modified above only teaches one light source (Krief: Figure 2; emitter 410).
Krief does not teach a plurality of light sources with differing peak wavelength.
Van den Berg teaches a plurality of light sources with differing peak wavelength (Van den Berg: Paragraph [0010]; one or more light sources having one or more discrete wavelengths).
It would have been obvious for a person having ordinary skill before the effective filing date to have modified the teachings of Krief and incorporated the plurality of light sources taught by Van den Berg to provide a way to measure multiple substances in milk as differing wavelengths relate to different absorption characteristic of specific substances in milk (Van den Berg: Paragraph [0010]).
Regarding claim 10, Krief as modified above only teaches sensor elements extending in one direction (Krief: Figures 1 and 2; optical sensor 40, detector 420, and detector elements 421 extending vertically along height of milk meter 30).
Krief does not teach wherein a plurality of sensor elements extend in another direction during milking.
Van den Berg teaches a plurality of sensor elements extend in another direction during milking (Van den Berg: Figure 1; sensors 11 disposed horizontally along the flow path).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to additionally have the sensor elements extend in another direction to provide an additional flow area to take measurements across in case any particles or color deviation was missed by vertical sensors immediately below teat cups, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Regarding claim 12, it should be noted due to the complexity and indefiniteness of this claim (see 112b rejection above) the examiner is applying prior art that reads on the examiners interpretation of the limitations. Krief as modified above does not teach a two part optical sensor device.
Van den Berg teaches wherein the sensor device (Van den Berg: Figure 1; sensors 11) comprises at least two part devices (Van den Berg: Figure 3; one part/side containing light sources 16 and the second part/side containing receivers 17), each part device comprises a plurality of sensor elements and a plurality of light sources (Van den Berg: Paragraph [0010], one or more light sources and one of more receivers), and the light sources of each part device are configured to shine light onto one or a plurality of the sensor elements of another part device (Van den Berg: Paragraph [0010]).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have modified the teachings of Krief and incorporated the two part optical sensor device in order to provide the light emitted from the first part a clear and direct path through the milk and across to the receivers on the second part to ensure a reliable reading.
Regarding claim 15, Krief does not teach the same number of light sources as sensor elements.
Van den Berg teaches wherein there are a same number of light sources as sensor elements (Van den Berg: Figures 2 and 3; same number of light sources 16 as receivers 17).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have modified the teachings of Krieg and incorporated the same number of light sources and sensor elements as taught by Van den Berg to provide each light source with a corresponding detecting element configured to communicate together to ensure no signals are getting lost.
Regarding claim 17, the modified reference teaches the limitations of claim 10 and further Van den Berg teaches wherein the plurality of sensor elements are an array of sensor elements that extend along the flow path (Van den Berg: Figure 1; multiple sensors 11 disposed horizontally across the milk line 2 flow path).
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krief (US 20150241336 A1) in view of Ludwig (DE 3609275 A1) and Martin (US 5715856 A) as applied to claim 1 above, and further in view of Van den Engh (US 20160258859 A1).
Regarding claim 13, Krief as modified above teaches wherein one or a plurality of light source which illuminates a single sensor element, or only a limited number of sensor elements (Krief: Figure 2, Paragraph [0041] and [0043]-[0044]; emitter 410 and detector 420 with detector elements 421).
Krief does not teach wherein one or a plurality of light sources comprise focusing means configured to form a narrow light beam.
Van den Engh teaches a system for measuring light emitted by a sample such as a flow stream (Van den Engh: Abstract lines 9-12) which can be applied to milk from an animal (Van den Engh: Paragraph [0117], "biological sample" including milk from animals) a focusing means (Van den Engh: Paragraph [0069]; optical adjustment component = collimator) configured to form a narrow beam of light (Van den Engh: Paragraph [0066]; reducing divergence of light, narrowing the beam).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teachings of Krief and incorporated the focusing means taught by Van den Engh in order to more effectively and accurately direct light to the detecting sensors.
Regarding claim 19, the modified reference teaches the limitations of claim 13 and further Van den Engh teaches wherein the focusing means is a collimator (Van den Engh: Paragraph [0069]; optical adjustment component is a collimator).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krief (US 20150241336 A1) in view of Ludwig (DE 3609275 A1) and Martin (US 5715856 A) as applied to claim 1 above, and further in view of Dunn et al. (US 20070289536 A1).
Regarding claim 18, this is an alternate rejection in the case the applicant does not agree that Krief in view of Ludwig teaches this limitation (written above).
Dunn teaches a device that determines milk characteristics wherein the particles detected are flakes or air bubbles (Dunn: Paragraph [0033] lines 1-4).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teaching of Krief and incorporating detecting flakes as taught by Dunn as flakes are an extremely similar type of contaminant as the blood or puss that is detected by Krief.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krief (US 20150241336 A1) in view of Ludwig (DE 3609275 A1) and Martin (US 5715856 A) as applied to claim 1 above, and further in view of Hanskamp (WO 2010093239 A2).
Regarding claim 20, Krief as modified above does not teach wherein the first milk outflow opening is connected to the measuring chamber via a convex outflow.
Hanskamp teaches a milking device wherein a milk outflow opening comprises a convex outflow (Figures 2-3, Page 16, lines 9-14; flow distributor 31, curved part which is convex). 
 	It would have been an obvious matter of design choice to make the different portions of the milk outflow opening of whatever form or shape was desired or expedient, such as being a convex outflow, in order to prevent foam formation (Hanskamp: Page 16, line 13). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, specifically the limitation “the measuring chamber being rigidly connected to the milking cup,” applicant argues that Krief modified by Ludwig does not teach this limitation. The examiner does not find this argument persuasive as Ludwig clearly states that the measuring chamber and the milking cup are connected “as directly as possible” (Ludwig: Paragraph [0024]). When connecting anything “as directly as possible,” the results would be an immediate, direct, and rigid connection, as that is what would be “as directly as possible.” Ludwig also shows in Figure 1 the direct and rigid connection between the milking cup 3 and the measuring chamber 9.
In response to applicant's argument that it would not be obvious for one of ordinary skill in the art to modify Krief with Ludwig, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Additionally, applicant states that “Krief’s milk flow meter would be replaced entirely by the Ludwig chamber.” This is not what the examiner explained in the non-final rejection. The examiner only incorporated certain aspects taught by Ludwig, specifically the rigid connection and the controllable valve, as discussed in the rejection.
Applicant’s arguments with respect to claim 1, regarding the vacuum opening being separate from the second milk outflow outlet, have been considered but are moot because the new ground of rejection does not rely on the combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van den Berg (US 5568788 A), Appelquist (US 10548291 B2), Oosterling (US 6308655 B1), Van den Berg (US 6167838 B1), van der Lely (US 5275124 A), Noorlander (US 4648350 A), and Schletter (US 4231324 A).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642